DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the pressure detection pipe 225 (see page 5, lines 20-22 of Applicant’s original disclosure). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: On page 5, lines 20-22, the Applicant describes a “pressure detection pipe 225” but does not reference this element again or show it in the drawings. On page 7, line 8, Applicant references a “pressure sensing tube 218”. As best understood, it is believed that the pressure detection pipe and the pressure sensing tube are the same elements. Clarification and appropriate correction is required. On page 6, lines 22-23  Applicant discloses “The first body 21 has at least one air input tube 211 extending outward from a peripheral side of the second body 21”. Applicant refers to both the first and second body with reference numeral 21. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the limitation “A pressure reference resetting structure of an inflatable mattress, the inflatable mattress comprising a valve connected with an end of the inflatable mattress, an inflatable air pump connected with the valve, and the valve being connected with a pressure detection pipe which is coupled with a pressure sending element;”. Since there is no clear distinction between the preamble of the claim and the body of the claim it is unclear what Applicant is positively claiming to be their invention. Clarification is requested. 
Claim 1 includes the limitation “detects a pressure of an external environment via the pressure 10detection pipe and the air orifice, and a reference pressure of the inflatable mattress is reset to inflate the inflatable mattress based on the reference pressure”. MPEP section 2173.05(p)II. States “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).”
Claim 2 recites the phrase “when resetting the reference pressure, air in one of the first airbag strip assembly and the second airbag strip assembly is exhausted, and air in the other of the first airbag strip assembly and the second airbag strip assembly is stopped” which is interpreted as a process limitation. MPEP section 2173.05(p)II. States “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 35 U.S.C. 112, second paragraph).”
Claim 2 recites the phrase “wherein the valve is connected with an end of the inflatable mattress and an inflatable air pump”. Claim 1, from which claim 2 depends, includes the same limitation. It is unclear if “an inflatable pump” in claim 2 is different than claim 1. Clarification is requested.
Claim 2 recites the limitation “air in the other of the first airbag strip assembly and the second airbag strip assembly is stopped”. It is not believed that a gas can be stopped without some sort of phase change. Clarification is requested.
Claims 3 and 4 include the limitation “wherein the valve includes a first body and a second body stacked on and rotating relative to the first body”. It is unclear whether the applicant is claiming a method step of rotating the second body, if the second body is constantly rotating, or if the claim is intended to read that the second body is “rotatable” relative to the first body. Clarification is requested.
Claims 3 and 4 include the limitation “an air chamber defined on a center of a top thereof” but since the preceding sentence includes both the first body and the second body it is unclear what part is being referred to with “thereof”.
Claims 3 and 4 include the limitation “a cutout formed on the second air cavity”. A cavity is defined as an empty space within a solid object. It is unclear how an empty space or void could have a cutout on it. In other words, it is unclear how a void or empty space can have anything on it since “it” is an absence of space. Clarification is requested.
Claim 5 includes the limitations “the first airbag strip assembly” and “the second airbag strip assembly” in lines 4 and 5 respectively. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 depends from claim 4 which is rejected. 
In view of the rejections above under 35 USC §112, the claims referred to in any and all rejections below are rejected as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Senoue et al. (US 5,233,974), hereinafter Senoue.
Regarding Claim 1: Senoue discloses a pressure reference resetting structure of an inflatable mattress (see at least the abstract), the inflatable mattress comprising a valve connected with an end of the inflatable mattress (see at least Fig. 1 of Senoue showing a distributor 40 and check valve 33), an inflatable air pump connected 5with the valve (see pump 30 of Senoue), and the valve being connected with a pressure detection pipe which is coupled with a pressure sensing element (see pressure sensor 34 of Senoue); wherein the valve includes an air orifice communicated with the pressure detection pipe so that the pressure sensing element detects a pressure of an external environment via the pressure 10detection pipe 
Regarding Claim 2: Senoue discloses the pressure reference resetting structure as claimed in claim 1 comprising: a first airbag strip assembly and a second 15airbag strip assembly intervally spaced from and interlocked with the first airbag strip assembly, wherein the valve is connected with an end of the inflatable mattress and an inflatable air pump (see distributor 40 coupled to the air mattress 10 and pump 30 of Senoue), and the inflatable air pump is connected with a central control unit (see control circuit 70 of Senoue), wherein the central control unit includes the pressure sensing element (see sensor 34 of Senoue coupled to the control circuit and therefore considered to be part of the control unit); when 20resetting the reference pressure, air in one of the first airbag strip assembly and the second airbag strip assembly is exhausted, and air in the other of the first airbag strip assembly and the second airbag strip assembly is stopped (Senoue is capable of detecting the atmospheric pressure when one airbag strip is deflated and another is closed; this claim is rejected as best understood in view of the rejections under 35 U.S.C. 112(b)).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Senoue discloses the limitations of claims 1 and 2 as best understood in view of the rejections under 35 U.S.C. 112(b). Althouhg Senoue teaches a rotary valve wherein the valve includes a first body and a second body stacked on and rotating relative to the first body (valve disk 60 and sleeve 55 of Senoue being rotatable relative to one another), Senoue does not disclose the exact structure of the valve as claimed in claims 3 or 4. 
Claims 5 and 6 depend from claims 3 and 4 respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publications 2021/0076834 and 2015/0164236 to Driscoll are cited for teaching an airbed system that calculates an offset calibration by isolating the manifold from the air mattress chambers b closing all the chamber solenoids and exposing the manifold to the atmospheric environment surrounding the airbed system by opening a drain/exhaust solenoid). The claimed valve structure in claims 3 and 4 of the current Application is not disclosed.
US Patent Application Publication 2021/0015691 to Fisk et al. is cited for teaching a patient support apparatus pneumatic system that has pressure sensors which can measure the ambient air pressure and chamber pressures but no further valve configuration is disclosed.  
US Patent Application Publication 2015/0034855 to Shen is cited for teaching a rotary valve for air mattresses which is capable of changing the airflow into and out of the air mattress.
US Patent Application Publication 2009/0120520 to Weiss is cited for teaching a rotary disc valve comprising orifices for detecting pressure in air cells. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.L.B/Examiner, Art Unit 3673                                                                                                                                                                                                        

/ERIC J KURILLA/Primary Examiner, Art Unit 3619